Title: From James Madison to James Monroe, 16 May 1821
From: Madison, James
To: Monroe, James


                
                    Dear Sir
                    Montpellier May 16. 1821
                
                I am just informed by Mr. F. Corbin, that E. Randolph, who held a Commission in the late Army, is desirous of the Collectorship at Pensacola, at which place he had established himself, in anticipation of its becoming a port of the U.S. As his military appointment originated in my nomination, and it was so well justified by his distinguished gallantry on several important occasions, it seems to be expected that I should not withold an expression of my sense of his merit, and of the satisfaction I should feel in seeing it rewarded. His military merit needs no other testimony than is found in the official communications of the Commanding General; and if in other respects his character be as praiseworthy as is represented by those best acquainted with it, you will I am sure feel the same pleasure in gratifying his wishes and those of his friends, as I shall do in lear[n]ing that it has taken place; I well know however that these feelings must always be subject to the controul resulting from rival pretensions, of greater weight, in impartial scales, a controul which though unknown to me, may be insuperable to you. With the greatest esteem and attachment Yours
                
                    James Madison
                
            